Citation Nr: 0615971	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-20 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision (sent 
April 2001) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005, the Board remanded the veteran's appeal for 
the purpose of providing further development of the 
veteran's claim.  In the remand, the Board requested that 
the veteran's claim file be returned to the VA examiner who 
examined the veteran on January 22, 2004.  After reviewing 
the file, including specifically the January 13, 2004 
audiogram results, the examiner was asked to issue an 
addendum to his January 22, 2004 report, and, in doing so, 
render opinions as to whether it is likely, unlikely or at 
least as likely as not the veteran has Meniere's disease; 
and further, if it is likely, or at least as likely as not 
the veteran has that disability, the examiner should comment 
as to whether it was present in service, and whether hearing 
loss and tinnitus may cause its onset.  

The November 2005 addendum to the January 2004 VA 
examination report that was obtained, however, is 
insufficient.  Specifically the examiner who rendered the 
addendum in November 2005 failed to respond directly to the 
question of whether it is likely, unlikely or at least as 
likely as not the veteran has Meniere's disease and whether 
hearing loss and tinnitus may cause its onset.  The veteran 
has argued and presented medical evidence that he has 
Meniere's disease and that his service-connected hearing 
loss and tinnitus have caused it.  The VA examiner in 
January 2004, however, diagnosed vertigo rather than 
Meniere's disease, so the proper diagnosis is in question.  
In addition, because the veteran has argued that his 
Meniere's disease was caused by his service-connected 
hearing loss and tinnitus and has submitted evidence tending 
to support his contentions, it is necessary to obtain a 
clinical opinion based upon all the evidence on record and 
sound medical principles whether the veteran's claimed 
Meniere's disease is likely related to his service-connected 
hearing loss and tinnitus.  Thus the requested opinions are 
necessary for the Board to render a full and fair decision 
on the veteran's claim.

Furthermore, the Board is obligated by law to ensure 
compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or 
the courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file should be returned 
to the VA Medical Center in Birmingham, Alabama.  
The VA examiner is requested to review the claims 
file, including the veteran's contentions and the 
private doctor's reports and opinions, and is 
asked to respond to the following questions:

a) Is it likely, unlikely or at least as likely as 
not that the veteran has Meniere's disease?

b)  If it is likely, or at least as likely as 
not, that the veteran has that disability, the 
examiner should opine whether the veteran's 
hearing loss and tinnitus likely caused its onset 
or has aggravated it.
      
      The veteran should be reexamined only if necessary.

2.  Then, after ensuring that the VA examination 
report completely responds to the above 
instruction, the RO should readjudicate the 
claim.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


